Citation Nr: 0031762	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the 20 percent rating assigned for residuals 
of an infection of a lumbar laminectomy suture site.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from March 1980 to February 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability due to a lumbar laminectomy 
performed at a VA medical facility in December 1983.  The RO 
assigned a noncompensable rating for residuals of an infected 
laminectomy scar, effective July 27, 1992, the date the 
veteran's claim was received.  The veteran subsequently 
perfected an appeal of that decision.  In an August 1998 
decision, the RO granted the veteran an increase in the 
evaluation of his disability, assigning a 20 percent rating, 
also effective July 27, 1992.  The veteran has maintained his 
disagreement with the assigned rating.  Video conference 
hearings on this claim were held on June 21, 1999, before 
Anna Bryant, and on June 26, 2000, before Jeff Martin, who 
are both members of the Board and have been designated by the 
chairman to conduct these hearings, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  The case will be decided by those two 
judges and George Senyk, who was designated to participate in 
the panel decision.

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Following evidentiary development pursuant to a 
December 1999 Board remand, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's claim in the 
present case was already well-grounded this aspect of the new 
law does not affect his appeal; however, in addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Initially, it appears from testimony at the veteran's June 
2000 hearing that he is in receipt of Social Security 
Administration (SSA) disability benefits in connection with 
his low back problems.  Because these records may be 
probative to his claim, the RO should clarify whether he is 
in fact receiving SSA disability benefits, and if so, should 
attempt to obtain these records for association with the 
claims file.

At his June 2000 hearing, the veteran also testified that he 
believed that the scar tissue in his back caused weakness and 
lack of support, which has resulted in herniation and 
problems with the vertebrae surrounding the area where he had 
the infection.  Records from his treatment in January 1984 at 
the time of the infection show that the area from which 
devitalized tissue was removed was the area around L5-S1, and 
on a recent magnetic resonance imaging (MRI) report in August 
1998 disc protrusion was noted at L4-L5 and diffuse disc 
bulge at L3-L4.  However, the examiner reading the MRI noted 
that there was no evidence associating this with the post-
operative scarring.  This conclusion is not explained, nor 
was this adequately addressed in the January 2000 VA 
examination report.

In a December 1999 decision, this case was remanded to the RO 
for additional development.  The Board notes that the 
December 1999 remand requested that the veteran's various 
diagnoses of degenerative joint disease, facet joint disease, 
sacroiliac joint disease, myofascial pain syndrome, hip pain, 
radiculopathy, traumatic osteoarthritis, and spinal stenosis, 
be specifically discussed to determine if they were present, 
and, if so, if they were related to his infection of the 
lumbar laminectomy site from December 1983 and January 1984.  
The examiner was also asked to discuss functional impairment 
due to pain on motion, weakness, and incoordination, as well 
as any residuals of the veteran's infection of the lumbar 
laminectomy site which were identified by the examiner.  A 
review of the January 2000 examination report reveals no 
mention of any of the veteran's diagnoses other than his 
myofascial pain syndrome, and no thorough discussion of the 
functional impairment of his lumbar spine due to pain on 
motion, weakness, and incoordination other than a conclusory 
statement that no evidence of these was found.  Furthermore, 
there was no discussion of which, if any, of the veteran's 
symptoms were residuals of the veteran's infection of the 
lumbar laminectomy site and which symptoms were not, nor was 
there any discussion of the records surrounding the original 
treatment for the infection.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).  Given this holding, and the 
RO's failure to ensure compliance with the Board's prior 
remand, the Board finds that this claim must be remanded 
again prior to an appellate determination on the veteran's 
claim.  Accordingly, the case is remanded to the RO for the 
development outlined above and in the numbered paragraphs 
below.  

The Court has also held that, where the issue involves an 
appeal which has been developed from the initial rating 
assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, the veteran must be informed of the scope of the 
issue; the Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection (in this case, the date of 
claim), as well as a prospective rating.  Id.  Because this 
appeal arises from the initial grant of service connection 
for the veteran's residuals of an infection of a lumbar 
laminectomy suture site, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  In addition, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should clarify whether the 
veteran is receiving disability benefits 
from the SSA for his lumbar spine, and if 
so, obtain all records compiled in 
conjunction with the Social Security 
Administration's award of disability 
benefits to the veteran, to include, but 
not limited to, the award decision and 
all medical records.  These records 
should then be associated with the 
veteran's claims folder

2.  The RO should schedule the veteran 
for an examination or examinations of his 
lumbar spine to determine the severity of 
the residuals of his infection of the 
lumbar laminectomy suture site.  The 
claims folder should be made available to 
the examiner prior to the examination, 
and the examiner should review the claims 
file, to include the December 1983 to 
February 1984 records pertaining to the 
veteran's laminectomy and treatment of 
the subsequent infection in 1984.  The 
examiner(s) should:

(a)  Identify the symptoms related by the 
veteran with regard to his infection of 
the lumbar laminectomy site, record any 
objective findings supporting these 
symptoms, and render an opinion as to 
which, if any, of these symptoms are 
residuals of his infection of the lumbar 
laminectomy suture site.  The Board notes 
that the veteran has previously reported 
symptoms of constant pain, muscle spasms, 
problems urinating, the inability to bend 
or crawl, and the inability to sit, 
stand, or walk for prolonged periods;

(b)  Identify the appropriate diagnosis 
or diagnoses for the veteran's lumbar 
spine, and render an opinion as to 
whether any identified diagnosis is 
related to the veteran's infection of the 
lumbar laminectomy suture site.  The 
veteran has been previously diagnosed 
with lumbar degenerative disc disease, 
facet joint disease, sacroiliac joint 
disease, myofascial pain syndrome, hip 
pain, radiculopathy pain, traumatic 
lumbar osteoarthritis, disc protrusion at 
L4-L5, disc bulge at L3-L4, and spinal 
stenosis.  The examiner should render an 
opinion as to whether any of these 
disorders are related to the veteran's 
infection of the lumbar laminectomy 
suture site;

(c)  Provide the following findings in 
the examination report, along with an 
opinion as to whether these findings are 
related to the veteran's infection of the 
lumbar laminectomy suture site:

(i) lumbar range of motion for 
flexion, extension, lateral flexion, 
and rotation, with both the actual 
and normal ranges for these motions 
noted in the report;

(ii) based on observation and 
testing, the degree of intermuscular 
scarring, loss of deep fascia, loss 
of muscle substance, loss of 
strength and endurance, loss of firm 
resistance of muscles, loss of deep 
tendon reflexes, and the absence or 
presence of ankle jerk, muscle 
spasm, and radicular pain; 

(iii) the degree of functional 
impairment due to weakness, 
incoordination, fatigability, 
atrophy, or pain, and the level of 
industrial or occupational 
impairment caused solely by the 
residuals of the lumbar laminectomy 
infection; 

(d)  All necessary tests and studies 
should be performed with the results 
fully explained in the examination 
report.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2000). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
residuals of an infection of the lumbar 
laminectomy suture site.  If the decision 
as to any issue remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Concerning the 
propriety of the rating assigned for the 
veteran's residuals of an infection of 
the lumbar laminectomy suture site, the 
supplemental statement of the case should 
indicate that the potential for 
"staged" ratings has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





			
	JEFF MARTIN	ANNA BRYANT
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
GEORGE R. SENYK
	Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


